

116 S2803 IS: Transportation Empowerment Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2803IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Lee (for himself, Mr. Cruz, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Transportation Empowerment Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Findings and purposes.TITLE I—Highway fundingSec. 101. Authorization of appropriations.Sec. 102. Federalization and defederalization of projects.Sec. 103. Reporting requirements.Sec. 104. Funding limitation.Sec. 105. Reports; certification.TITLE II—Federal-aid highway program reformsSec. 201. Definitions.Sec. 202. Federal-aid system.Sec. 203. Apportionment.Sec. 204. Additional deposits in Highway Trust Fund.Sec. 205. Project approval and oversight.Sec. 206. Standards.Sec. 207. Nationally significant freight and highway projects.Sec. 208. National highway performance program.Sec. 209. Federal share payable.Sec. 210. Emergency relief.Sec. 211. Transferability of Federal-aid highway funds.Sec. 212. Toll roads, bridges, tunnels, and ferries.Sec. 213. Railway-highway crossings.Sec. 214. Surface transportation block grant program.Sec. 215. Metropolitan transportation planning.Sec. 216. Control of junkyards.Sec. 217. Enforcement of requirements.Sec. 218. Public transportation.Sec. 219. Highway use tax evasion projects.Sec. 220. National bridge and tunnel inventory and inspection standards.Sec. 221. Carpool and vanpool projects.Sec. 222. Construction of ferry boats and ferry terminal facilities.Sec. 223. Highway safety improvement program.Sec. 224. Repeal of congestion mitigation and air quality improvement program.Sec. 225. National goals and performance measures.Sec. 226. National electric vehicle charging and hydrogen, propane, and natural gas fueling corridors.Sec. 227. Hazard elimination program.Sec. 228. National scenic byways program.Sec. 229. National highway freight program.Sec. 230. Recreational trails program.Sec. 231. Bicycle transportation and pedestrian walkways.Sec. 232. Alaska highway.Sec. 233. Conforming amendments.TITLE III—Highway Trust Fund and related taxesSubtitle A—Highway Trust Fund authoritySec. 301. Extension of Highway Trust Fund expenditure authority.Sec. 302. Termination of Mass Transit Account.Sec. 303. Transfer of unused COVID–19 appropriations to the Highway Trust Fund.Sec. 304. Termination of employee retention credit for employers subject to closure due to COVID–19.Sec. 305. Transfer of unused Coronavirus State and Local Fiscal Recovery Funds to the Highway Trust Fund.Subtitle B—Highway related taxesSec. 311. Reduction in taxes on gasoline, diesel fuel, kerosene, and special fuels funding Highway Trust Fund.Sec. 312. Extension of highway-related taxes.2.Findings and purposes(a)FindingsCongress finds that—(1)the objective of the Federal highway program has been to facilitate the construction of a modern freeway system that promotes efficient interstate commerce by connecting all States;(2)the objective described in paragraph (1) has been attained, and the Interstate System connecting all States is near completion;(3)each State has the responsibility of providing an efficient transportation network for the residents of the State;(4)each State has the means to build and operate a network of transportation systems, including highways, that best serves the needs of the State;(5)each State is best capable of determining the needs of the State and acting on those needs;(6)the Federal role in highway transportation has, over time, usurped the role of the States by taxing motor fuels used in the States and then distributing the proceeds to the States based on the perceptions of the Federal Government on what is best for the States;(7)the Federal Government has used the Federal motor fuels tax revenues to force all States to take actions that are not necessarily appropriate for individual States;(8)the Federal distribution, review, and enforcement process wastes billions of dollars on unproductive activities;(9)Federal mandates that apply uniformly to all 50 States, regardless of the different circumstances of the States, cause the States to waste billions of hard-earned tax dollars on projects, programs, and activities that the States would not otherwise undertake; and(10)Congress has expressed a strong interest in reducing the role of the Federal Government by allowing each State to manage its own affairs.(b)PurposesThe purposes of this Act are—(1)to provide a new policy blueprint to govern the Federal role in transportation once existing and prior financial obligations are met;(2)to return to the individual States maximum discretionary authority and fiscal responsibility for all elements of the national surface transportation systems that are not within the direct purview of the Federal Government;(3)to preserve Federal responsibility for the Dwight D. Eisenhower National System of Interstate and Defense Highways;(4)to preserve the responsibility of the Department of Transportation for—(A)design, construction, and preservation of transportation facilities on Federal public land;(B)national programs of transportation research and development and transportation safety; and(C)emergency assistance to the States in response to natural disasters;(5)to eliminate to the maximum extent practicable Federal obstacles to the ability of each State to apply innovative solutions to the financing, design, construction, operation, and preservation of Federal and State transportation facilities; and(6)with respect to transportation activities carried out by States, local governments, and the private sector, to encourage—(A)competition among States, local governments, and the private sector; and(B)innovation, energy efficiency, private sector participation, and productivity. IHighway funding101.Authorization of appropriations(a)In general(1)Authorization of appropriationsThe following sums are authorized to be appropriated out of the Highway Trust Fund:(A)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, and the national highway freight program under section 167 of that title $18,450,000,000 for each of fiscal years 2022 through 2026.(B)Emergency reliefFor emergency relief under section 125 of title 23, United States Code, $100,000,000 for each of fiscal years 2022 through 2026.(C)Federal lands programs(i)Federal lands transportation programFor the Federal lands transportation program under section 203 of title 23, United States Code, $300,000,000 for each of fiscal years 2022 through 2026, of which—(I)$240,000,000 of the amount made available for each fiscal year shall be the amount for the National Park Service; and (II)$30,000,000 of the amount made available for each fiscal year shall be the amount for the United States Fish and Wildlife Service.(ii)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code, $250,000,000 for each of fiscal years 2022 through 2026.(b)Funding for highway research and development program(1)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund to carry out section 503(b) of title 23, United States Code, $115,000,000 for each of fiscal years 2022 through 2026.(2)Applicability of title 23, United States CodeFunds authorized to be appropriated by paragraph (1) shall—(A)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act); and(B)remain available until expended and not be transferable. 102.Federalization and defederalization of projectsNotwithstanding any other provision of law, beginning on October 1, 2021—(1)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project unless and until a State expends Federal funds for the construction portion of the project;(2)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project solely by reason of the expenditure of Federal funds by a State before the construction phase of the project to pay expenses relating to the project, including for any environmental document or design work required for the project; and(3)(A)a State may, after having used Federal funds to pay all or a portion of the costs of a highway construction or improvement project, reimburse the Federal Government in an amount equal to the amount of Federal funds so expended; and(B)after completion of a reimbursement described in subparagraph (A), a highway construction or improvement project described in that subparagraph shall no longer be considered to be a Federal highway construction or improvement project.103.Reporting requirementsNo reporting requirement, other than a reporting requirement in effect as of the date of enactment of this Act, shall apply on or after October 1, 2021, to the use of Federal funds for highway projects by a public-private partnership.104.Funding limitationNotwithstanding any other provision of law, if the Secretary of Transportation determines for any of fiscal years 2022 through 2026 that the aggregate amount required to carry out transportation programs and projects under this Act and the amendments made by this Act exceeds the estimated aggregate amount in the Highway Trust Fund available for those programs and projects for the fiscal year, each amount made available for that program or project shall be reduced by the pro rata percentage required to reduce the aggregate amount required to carry out those programs and projects to an amount equal to the amount available for those programs and projects in the Highway Trust Fund for the fiscal year. 105.Reports; certification(a)Report on existing obligations(1)In generalThe Director of the Office of Management and Budget (referred to in this section as the Director), in consultation with the Secretary of Transportation, shall develop and submit to Congress a 5-year plan for the use of revenue deposited in the Highway Trust Fund to pay for unpaid obligations under Federal-aid highway programs (as in effect before the date of enactment of this Act) incurred before the date of enactment of this Act. (2)RequirementIn developing the plan under paragraph (1), the Director shall, to the maximum extent practicable, balance payments for new Federal-aid highway projects with continued payment of unpaid obligations described in paragraph (1). (b)Annual reportsNot less frequently than annually, the Director shall submit to Congress a report that includes—(1)a description of the remaining balance of unpaid obligations under Federal-aid highway programs (as in effect before the date of enactment of this Act) incurred before the date of enactment of this Act; and(2)a status update on the progress made toward achieving the goals of the 5-year plan developed under subsection (a). (c)CertificationOn the date that the Director determines that there are no remaining unpaid obligations under Federal-aid highway programs (as in effect before the date of enactment of this Act) incurred before the date of enactment of this Act, the Director shall submit to Congress a certification that there are no such remaining unpaid obligations. IIFederal-aid highway program reforms201.DefinitionsSection 101(a) of title 23, United States Code, is amended—(1)by striking paragraph (6) and inserting the following:(6)Federal-aid highwayThe term Federal-aid highway means a highway on the Interstate System eligible for assistance under this chapter.;(2)in paragraph (12), by striking section 103(c) and inserting section 103(b);(3)by striking paragraph (16); and(4)by redesignating paragraphs (17) through (34) as paragraphs (16) through (33), respectively.202.Federal-aid system(a)In generalSection 103(a) of title 23, United States Code, is amended by striking the National Highway System, which includes.(b)Conforming amendments(1)Section 103 of title 23, United States Code, is amended—(A)by striking the section designation and heading and inserting the following:103.Federal-aid system;(B)by striking subsection (b); and(C)by redesignating subsection (c) as subsection (b).(2)Section 127(f) of title 23, United States Code, is amended by striking section 103(c)(4)(A) and inserting section 103(b)(4)(A).(3)The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 103 and inserting the following:103. Federal-aid system..203.ApportionmentSection 104 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting the following:(1)In generalThere is authorized to be appropriated from the Highway Trust Fund for each of fiscal years 2022 through 2026, to be made available to the Secretary for administrative expenses of the Federal Highway Administration, an amount equal to 1 percent of the amounts made available for programs under this title for the fiscal year.; and(B)in paragraph (2)(B), by striking the Appalachian development highway system and inserting the portions of the Appalachian Development Highway System on the Interstate System; (2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking the congestion mitigation and air quality improvement program, the national highway freight program, and to carry out section 134 and inserting and the national highway freight program;(B)in each of paragraphs (1), (2), and (3), by striking paragraphs (4), (5), and (6) and inserting paragraph (4);(C)by striking paragraph (4);(D)by redesignating paragraph (5) as paragraph (4);(E)in paragraph (4) (as so redesignated)—(i)by striking subparagraph (B) and inserting the following:(B)Total amountThe total amount set aside for the national highway freight program for all States shall be 3.5 percent of the amounts made available for programs under this title for each of fiscal years 2022 through 2026.; and(ii)by striking subparagraph (D); and(F)by striking paragraph (6);(3)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; (ii)in subparagraph (A)—(I)by striking clause (i) and inserting the following:(i)the base apportionment; by; and(II)in clause (ii)(I), by striking fiscal year 2015 and inserting fiscal year 2021; and(iii)in subparagraph (B), by striking (other than the Mass Transit Account); and(B)in paragraph (2)—(i)by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; and(ii)by striking the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 and inserting and the national highway freight program under section 167;(4)by striking subsections (d) and (h); (5)by redesignating subsections (e) through (g) as subsections (d) through (f), respectively;(6)by striking subsection (e) (as so redesignated) and inserting the following:(e)Transferability of funds(1)In generalTo the extent that a State determines that funds made available under this title to the State for a purpose are in excess of the needs of the State for that purpose, the State may transfer the excess funds to, and use the excess funds for, any surface transportation (including public transportation and rail) purpose in the State.(2)EnforcementIf the Secretary determines that a State has transferred funds under paragraph (1) to a purpose that is not a surface transportation purpose as described in paragraph (1), the amount of the improperly transferred funds shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year that begins after the date of the determination.; and(7)by striking subsection (i) and inserting the following:(g)Base apportionment definedIn this section, the term base apportionment means the combined amount authorized for appropriation for the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, and the national highway freight program under section 167..204.Additional deposits in Highway Trust Fund(a)In generalSection 105 of title 23, United States Code, is repealed. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 105. 205.Project approval and oversightSection 106 of title 23, United States Code, is amended—(1)in subsection (c)—(A)by striking paragraphs (1) and (2) and inserting the following:(1)In generalFor any project under this title, the State may assume the responsibilities of the Secretary under this title for design, plans, specifications, estimates, contract awards, and inspections with respect to the project, unless the Secretary determines that the assumption is not appropriate.; and(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;(2)in subsection (d), in the matter preceding paragraph (1), by striking this section, section 133, or section 149 and inserting this section or section 133;(3)in subsection (e)(2)—(A)in subparagraph (A), by striking the National Highway System and inserting the Interstate System; and(B)in subparagraph (B), by striking the National Highway System and inserting the Interstate System; and(4)in subsection (h)(3)(C), in the second sentence, by striking statewide and metropolitan planning requirements in sections 134 and 135 and inserting statewide planning requirements under section 135.206.Standards(a)In generalSection 109 of title 23, United States Code, is amended—(1)by striking subsection (c);(2)by redesignating subsections (d) through (n) as subsections (c) through (m), respectively;(3)by striking subsection (o);(4)by redesignating subsections (p) through (r) as subsections (n) through (p), respectively; and(5)in subsection (n) (as so redesignated), in the matter preceding paragraph (1), by striking Notwithstanding subsections (b) and (c), the Secretary may approve a project for the National Highway System and inserting Notwithstanding subsection (b), the Secretary may approve a project for the Interstate System.(b)Technical and conforming amendmentsSection 112 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (2)(F), by striking (F)(F) Subparagraphs (B), (C), (D), and (E) herein and inserting the following:(F)LimitationSubparagraphs (B) through (E); and(B)in paragraph (4)(C)(iv)(II), by striking section 109(r) and inserting section 109(p); and(2)in subsection (g)(2)(B), by striking section 109(e)(2) and inserting section 109(d)(2).207.Nationally significant freight and highway projectsSection 117 of title 23, United States Code, is amended—(1)by striking subsection (d) and inserting the following:(d)Eligible projectsExcept as provided in subsection (e), the Secretary may make a grant under this section only for a project that—(1)is—(A)a highway freight project carried out on the National Highway Freight Network established under section 167;(B)a highway or bridge project carried out on the Interstate System, including a project to add capacity to the Interstate System to improve mobility; or(C)a railway-highway grade crossing or grade separation project on the Interstate System; and(2)has eligible project costs that are reasonably anticipated to equal or exceed the lesser of—(A)$100,000,000; and(B)in the case of a project—(i)located in 1 State, 30 percent of the amount apportioned under this chapter to the State in the most recently completed fiscal year; or(ii)located in more than 1 State, 50 percent of the amount apportioned under this chapter to the participating State with the largest apportionment under this chapter in the most recently completed fiscal year.;(2)in subsection (e)(1), by striking described in subsection (d)(1)(A) that do not satisfy the minimum threshold under subsection (d)(1)(B) and inserting described in subsection (d)(1) that do not satisfy the minimum threshold under subsection (d)(2);(3)by striking subsections (k) and (l);(4)by redesignating subsections (m) and (n) as subsections (k) and (l), respectively; and(5)in paragraph (1) of subsection (k) (as so redesignated)—(A)by striking subparagraph (B); and(B)in subparagraph (A)—(i)in the first sentence, by striking At least 60 days and inserting Not less than 60 days; and(ii)in the second sentence, by striking The notification and inserting the following:(B)InclusionsEach notification under subparagraph (A).208.National highway performance programSection 119 of title 23, United States Code, is amended—(1)in subsection (b), by striking the National Highway System each place it appears and inserting the Interstate System;(2)in subsection (c), by striking the National Highway System, as defined in section 103 and inserting the Interstate System;(3)in subsection (d)—(A)by striking the National Highway System each place it appears and inserting the Interstate System;(B)in paragraph (1)(B), by striking sections 134 and 135 and inserting section 135; and(C)in paragraph (2)—(i)by striking subparagraphs (F) through (H);(ii)by redesignating subparagraphs (I) through (L) as subparagraphs (F) through (I), respectively; and(iii)by striking subparagraphs (M) through (P);(4)in subsection (e), by striking the National Highway System each place it appears and inserting the Interstate System;(5)in subsection (f)—(A)in the subsection heading, by striking and NHS; and(B)in paragraph (2)—(i)in the paragraph heading, by striking NHS and inserting Interstate System; and(ii)by striking the National Highway System each place it appears and inserting the Interstate System;(6)by striking subsections (g) through (i); and(7)by redesignating subsection (j) as subsection (g).209.Federal share payableSection 120 of title 23, United States Code, is amended—(1)by striking subsection (b);(2)by redesignating subsections (c) through (f) as subsections (b) through (e), respectively;(3)in subsection (b) (as so redesignated)—(A)by striking paragraph (2); (B)by redesignating paragraph (3) as paragraph (2); and(C)in paragraph (2) (as so redesignated)—(i)in subparagraph (A), in the matter preceding clause (i), by striking paragraph (1), (2), (5)(D), or (6) of section 104(b) and inserting paragraph (1) or (2) of section 104(b); and(ii)in subparagraph (C)(i), by striking paragraphs (1), (2), (5)(D), and (6) of section 104(b) and inserting paragraphs (1) and (2) of section 104(b);(4)in subsection (c) (as so redesignated), in the first sentence, by striking lands referred to in subsections (a) and (b) of this section and inserting land referred to in subsection (a);(5)in subsection (d) (as so redesignated), in the matter preceding paragraph (1)—(A)by striking , including the Interstate System,; and(B)by striking subsections (a) and (b) and inserting subsection (a);(6)by striking subsection (g); and(7)by redesignating subsections (h) through (k) as subsections (g) through (j), respectively.210.Emergency reliefSection 125 of title 23, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking highways, roads, and trails, and inserting highways on the Interstate System;(2)in subsection (c)(1), by striking (other than the Mass Transit Account);(3)in subsection (d)—(A)in paragraph (3)(C), by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after subsection (e)(1); and(B)by striking paragraph (5);(4)by striking subsections (e) and (f); and(5)by redesignating subsection (g) as subsection (e).211.Transferability of Federal-aid highway funds(a)In generalSection 126 of title 23, United States Code, is repealed. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 126. 212.Toll roads, bridges, tunnels, and ferries(a)In generalSection 129 of title 23, United States Code, is amended—(1)by striking subsections (b) and (c);(2)in subsection (a)—(A)by striking (a) Basic program.—; and(B)by redesignating paragraphs (1) through (10) as subsections (a) through (j), respectively, and indenting appropriately;(3)in subsection (a) (as so redesignated)—(A)by striking subparagraphs (B) and (F);(B)by redesignating subparagraphs (A), (C), (D), (E), (G), (H), and (I) as paragraphs (1) through (7), respectively, and indenting appropriately;(C)in paragraph (1) (as so redesignated), by inserting on the Interstate System after tunnel each place it appears;(D)in paragraph (3) (as so redesignated), by inserting on the Interstate System after tunnel each place it appears;(E)in paragraph (4) (as so redesignated), by inserting on the Interstate System after tunnel each place it appears;(F)in paragraph (6) (as so redesignated), by inserting on the Interstate System after tunnel; and(G)in paragraph (7), by striking this paragraph and inserting this subsection;(4)in subsection (b) (as so redesignated)—(A)in the matter preceding subparagraph (A), by striking this subsection and inserting this section; and(B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately;(5)in subsection (c) (as so redesignated)—(A)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and indenting appropriately;(B)in paragraph (1) (as so redesignated), by redesignating clauses (i) through (v) as subparagraphs (A) through (E), respectively, and indenting appropriately;(C)in paragraph (2) (as so redesignated)—(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and(ii)in subparagraph (A) (as so redesignated), by striking subparagraph (A) and inserting paragraph (1); and(D)in paragraph (3) (as so redesignated), by striking subparagraph (A) each place it appears and inserting paragraph (1);(6)in subsection (d) (as so redesignated)—(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately; and(B)in paragraph (2) (as so redesignated), by striking this paragraph and inserting this subsection;(7)in subsection (e) (as so redesignated), by striking paragraph (1) and inserting subsection (a);(8)in subsection (f) (as so redesignated), by striking paragraph (3) and inserting subsection (c);(9)in subsection (g) (as so redesignated)—(A)by redesignating subparagraphs (A) through (I) as paragraphs (1) through (9), respectively, and indenting appropriately;(B)by striking this paragraph each place it appears and inserting this subsection;(C)in paragraph (1) (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and(D)in paragraph (8) (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and(10)in subsection (j) (as so redesignated)—(A)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and indenting appropriately; (B)in the matter preceding paragraph (1) (as so redesignated), by striking this subsection and inserting this section;(C)in paragraph (2) (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and(D)in paragraph (5) (as so redesignated), by striking this subsection and inserting this section.(b)Conforming amendments(1)Section 165(c)(6)(A) of title 23, United States Code, is amended—(A)by striking clause (iii); and(B)by redesignating clauses (iv) through (vii) as clauses (iii) through (vi), respectively.(2)Section 166(c)(2) of title 23, United States Code, is amended by striking section 129(a)(3) and inserting section 129(c).(3)Section 9 of the International Bridge Act of 1972 (33 U.S.C. 535f) is amended in the second sentence by striking section 129(a)(3) and inserting section 129(c).213.Railway-highway crossings(a)In generalSection 130 of title 23, United States Code, is repealed.(b)Conforming amendments(1)The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 130.(2)Section 409 of title 23, United States Code, is amended by striking sections 130, 144, and 148 and inserting sections 144 and 148.214.Surface transportation block grant program(a)In generalSection 133 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking subparagraphs (B), (C), and (E);(ii)by redesignating subparagraphs (D) and (F) as subparagraphs (B) and (C), respectively;(iii)in subparagraph (A), by inserting that are on the Interstate System after title 40;(iv)in subparagraph (B) (as so redesignated)—(I)by inserting on the Interstate System after improvements; and(II)by inserting and after the semicolon at the end; and(v)in subparagraph (C) (as so redesignated), by inserting that are on the Interstate System before the period at the end;(B)by striking paragraphs (3), (5), (6), (7), (11), (13), and (15);(C)by redesignating paragraphs (4), (8), (9), (10), (12), and (14) as paragraphs (3) through (8), respectively;(D)in paragraph (3) (as so redesignated), by striking and transit safety infrastructure improvements and programs, including railway-highway grade crossings and inserting safety infrastructure improvements and programs on the Interstate System;(E)in paragraph (4) (as so redesignated), by striking the National Highway System and a performance-based management program for other public roads and inserting the Interstate System;(F)in paragraph (5) (as so redesignated), by inserting on the Interstate System before the period at the end;(G)in paragraph (6) (as so redesignated), by inserting with respect to the Interstate System before the period at the end;(H)in paragraph (7) (as so redesignated), by inserting on the Interstate System before the period at the end; and(I)in paragraph (8) (as so redesignated), by striking and chapter 53 of title 49;(2)by striking subsection (c) and inserting the following:(c)Location of projectsA project under this section may only be carried out on a road on the Interstate System.; (3)in subsection (d)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking (after the reservation of funds under subsection (h)); and(ii)in subparagraph (A), in the matter preceding clause (i), by striking paragraph (6) and inserting paragraph (5);(B)by striking paragraph (2);(C)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively;(D)in paragraph (4) (as so redesignated), by striking sections 134 and 135 and inserting section 135; and(E)in paragraph (5) (as so redesignated), by striking is and all that follows through the period at the end and inserting is 55 percent for each of fiscal years 2022 through 2026.;(4)in subsection (e)(1), in the matter preceding subparagraph (A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2026; and(5)by striking subsections (f) through (i).(b)Conforming amendmentSection 165(c)(7) of title 23, United States Code, is amended by striking paragraphs (1) through (4) of section 133(c) and section 133(b)(12) and inserting section 133(b)(7).215.Metropolitan transportation planning(a)In generalSection 134 of title 23, United States Code, is repealed.(b)Conforming amendments(1)The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 134.(2)Section 2864(f)(2) of title 10, United States Code, is amended by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after title 23.(3)Section 108(d)(5)(A) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135.(4)Section 135 of title 23, United States Code, is amended—(A)in subsection (a)—(i)in paragraph (1), by striking Subject to section 134, to accomplish the objectives stated in section 134(a) and inserting To accomplish the objectives stated in section 134(a) (as in effect on the day before the date of enactment of the Transportation Empowerment Act); and(ii)in paragraph (3), by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 134(a);(B)in subsection (b)(1), by striking with the transportation planning activities carried out under section 134 for metropolitan areas of the State and;(C)in subsection (f)—(i)in paragraph (2)—(I)by striking subparagraph (A); and(II)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively;(ii)by striking paragraph (4);(iii)in paragraph (6), by striking paragraph (5) and inserting paragraph (4); and(iv)by redesignating paragraphs (5) through (9) as paragraphs (4) through (8), respectively;(D)in subsection (g)—(i)in paragraph (2)—(I)by striking subparagraph (A); and(II)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (ii)in paragraph (3), by striking ,, and inserting a comma;(iii)in paragraph (6)(B), by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311; and(iv)in paragraph (8), by striking and section 134;(E)in subsection (i), by striking apportioned under paragraphs (5)(D) and (6) of section 104(b) of this title and;(F)in subsection (j), by striking and section 134 each place it appears; and(G)by adding at the end the following:(n)DefinitionsIn this section, the definitions under section 134(b) (as in effect on the day before the date of enactment of the Transportation Empowerment Act) shall apply..(5)Section 137 of title 23, United States Code, is amended—(A)by striking subsection (e); and(B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.(6)Section 166 of title 23, United States Code, is amended by striking subsection (g).(7)Section 168(a)(3) of title 23, United States Code, is amended by striking metropolitan or statewide transportation planning under section 134 or 135, respectively and inserting statewide transportation planning under section 135.(8)Section 201(c)(1) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135.(9)Section 327(a)(2)(B)(iv)(I) of title 23, United States Code, is amended by striking 134 or.(10)Section 505 of title 23, United States Code, is amended—(A)in subsection (a)(2)—(i)by striking metropolitan and; and(ii)by striking sections 134 and 135 and inserting section 135; and(B)in subsection (b)(2), by striking sections 134 and 135 and inserting section 135.(11)Section 602(a)(3) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135.(12)Section 174 of the Clean Air Act (42 U.S.C. 7504) is amended—(A)in the fourth sentence of subsection (a), by striking the metropolitan planning organization designated to conduct the continuing, cooperative and comprehensive transportation planning process for the area under section 134 of title 23, United States Code,;(B)by striking subsection (b); and(C)by redesignating subsection (c) as subsection (b).(13)Section 176(c) of the Clean Air Act (42 U.S.C. 7506(c)) is amended—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking the second sentence;(B)in paragraph (7)(A), in the matter preceding clause (i), by striking section 134(i) of title 23, United States Code, or; and(C)in paragraph (9)—(i)by striking section 134(i) of title 23, United States Code, or; and(ii)by striking under section 134(j) of such title 23 or.(14)Section 182(c)(5) of the Clean Air Act (42 U.S.C. 7511a(c)(5)) is amended—(A)by striking (A) Beginning and inserting Beginning; and(B)in the last sentence by striking and with the requirements of section 174(b).(15)Section 5304(i) of title 49, United States Code, is amended—(A)by striking sections 134 and 135 each place it appears and inserting section 135; and(B)by striking this this and inserting this. 216.Control of junkyardsSection 136 of title 23, United States Code, is amended—(1)in subsection (a), by striking and the primary system; (2)in subsection (b), in the first sentence—(A)by striking and the primary system; and(B)by striking paragraphs (1) through (6) of section 104(b) and inserting paragraphs (1) through (4) of section 104(b);(3)in subsection (g), by striking and the primary system;(4)in subsection (k), by striking interstate and primary systems and inserting Interstate System; and(5)by striking subsection (n). 217.Enforcement of requirementsSection 141 of title 23, United States Code, is amended—(1)in subsection (a), in the first sentence, by striking the Federal-aid primary system, the Federal-aid urban system, and the Federal-aid secondary system, including the Interstate System and inserting the Interstate System; and(2)in subsection (b)(2), by striking paragraphs (1) through (6) of section 104(b) and inserting paragraphs (1) through (4) of section 104(b).218.Public transportation(a)In generalSection 142 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (2);(B)in the second sentence, by striking If fees and inserting the following:(2)RateIf fees; and(C)by striking (a)(1) To encourage and inserting the following:(a)Construction of facilities(1)In generalTo encourage;(2)by striking subsections (d), (g), (h), and (i); (3)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively; and(4)in subsection (d) (as so redesignated)—(A)by striking of this section each place it appears; (B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2).(b)Conforming amendmentSection 156(a) of title 23, United States Code, is amended by striking section 142(f) and inserting section 142(e).219.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking each of fiscal years 2016 through 2020 and inserting each of fiscal years 2022 through 2026.220.National bridge and tunnel inventory and inspection standardsSection 144 of title 23, United States Code, is amended—(1)in subsection (a)(2)—(A)in subparagraph (A), by striking highway bridges and tunnels of the United States and inserting bridges on the Interstate System;(B)in subparagraph (B), by striking highway bridges and tunnels and inserting bridges on the Interstate System; and(C)in subparagraph (E), by striking National Highway System bridges and bridges on all public roads and inserting bridges on the Interstate System;(2)in subsection (b)—(A)in paragraph (1), by striking all highway bridges on public roads, on and off Federal-aid highways, and inserting all bridges on the Interstate System,; and(B)in paragraph (2), by striking all tunnels on public roads, on and off Federal-aid highways, and inserting all tunnels on the Interstate System,;(3)in subsection (d)—(A)by striking paragraphs (2) and (4); and(B)by redesignating paragraph (3) as paragraph (2);(4)in subsection (e)(1), by inserting on the Interstate System after any bridge;(5)in subsection (f)(1), in the matter preceding subparagraph (A), by inserting on the Interstate System after any bridge;(6)in subsection (g)—(A)in paragraph (1), by inserting on the Interstate System after any bridge; and(B)in paragraph (3), by striking bridges on and off Federal-aid highways and inserting bridges on the Interstate System;(7)in subsection (h)—(A)in paragraph (1)(A), by striking highway bridges and tunnels and inserting bridges and tunnels on the Interstate System;(B)in paragraph (2), by striking highway each place it appears and inserting Interstate System; and(C)in paragraph (3)(B)(i), by striking highway bridges and inserting Interstate System bridges;(8)in subsection (i)(1), by striking highway bridge and inserting Interstate System bridge; and(9)in subsection (j)—(A)in paragraph (3)(B), by striking a transportation improvement program under section 134(j) or a statewide transportation improvement program under section 135, as applicable and inserting a statewide transportation improvement program under section 135; and(B)in paragraph (4)(A), by striking sections 134 and 135 and inserting section 135.221.Carpool and vanpool projects(a)In generalSection 146 of title 23, United States Code, is repealed.(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 146. 222.Construction of ferry boats and ferry terminal facilities(a)In generalSection 147 of title 23, United States Code, is repealed.(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 147.223.Highway safety improvement programSection 148 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking roadway functionally classified as a rural major or minor collector or a rural local road and inserting road on the Interstate System;(B)in paragraph (2), by striking all public roads and inserting all roads on the Interstate System;(C)in paragraph (4)—(i)in subparagraph (A), in the matter preceding clause (i), by striking on a public road and inserting on the Interstate System; and(ii)in subparagraph (B)—(I)in clause (iii), by striking , if the rumble strips or other warning devices do not adversely affect the safety or mobility of bicyclists and pedestrians, including persons with disabilities;(II)by striking clauses (v), (xviii), (xix), (xxiii), (xxvi), (xxvii), and (xxviii);(III)by redesignating clauses (vi) through (xvii), (xx) through (xxii), (xxiv), and (xxv) as clauses (v) through (xxi), respectively; and(IV)in clause (xix) (as so redesignated), by inserting on the Interstate System after improvements;(D)in paragraph (9)(A), by striking a public road and inserting the Interstate System; and(E)in paragraph (11)(D), by striking all public roads, including non-State-owned public roads and roads on tribal land and inserting all roads on the Interstate System, including non-State owned roads on the Interstate System and roads on the Interstate System on tribal land;(2)in subsection (b)(2), by striking all public roads, including non-State-owned public roads and roads on tribal land and inserting all roads on the Interstate System, including non-State owned roads on the Interstate System and roads on the Interstate System on tribal land;(3)in subsection (c)(2)—(A)in subparagraph (A)(i), by striking all public roads, including non-State-owned public roads and roads on tribal land in the State and inserting all roads on the Interstate System, including non-State owned roads on the Interstate System and roads on the Interstate System on tribal land in the State;(B)in subparagraph (B)(iii), by striking all public roads and inserting all roads on the Interstate System;(C)in subparagraph (C)(i), by striking all public roads and inserting all roads on the Interstate System; and(D)in subparagraph (D)—(i)in clause (ii), by striking all public roads, including public non-State-owned roads and roads on tribal land and inserting all roads on the Interstate System, including non-State owned roads on the Interstate System and roads on the Interstate System on tribal land;(ii)in clause (iii), by striking all public roads and inserting all roads on the Interstate System; and(iii)in clause (v), by striking all public roads in the State and inserting all roads on the Interstate System in the State;(4)in subsection (d)(1)(B)—(A)in clause (iv), by striking rural roads, including all public roads, and inserting roads on the Interstate System in rural areas; and(B)in clause (viii), by striking all public roads, including non-State-owned public roads and roads on tribal land and inserting all roads on the Interstate System, including non-State owned roads on the Interstate System and roads on the Interstate System on tribal land;(5)in subsection (e)(1)—(A)in subparagraph (A), by striking on any public road or publicly owned bicycle or pedestrian pathway or trail and inserting on any road on the Interstate System; and(B)in subparagraph (C), by striking a public road and inserting a road on the Interstate System;(6)in subsection (f)(1)(B), by striking all public roads each place it appears and inserting all roads on the Interstate System;(7)in subsection (h)(1)(C), by striking all public roads each place it appears and inserting all roads on the Interstate System;(8)in subsection (i)(2)(D), by striking safety safety and inserting safety; (9)in subsection (j), by striking sections 120 and 130 and inserting section 120; and(10)by striking subsection (k). 224.Repeal of congestion mitigation and air quality improvement program(a)In generalSection 149 of title 23, United States Code, is repealed.(b)Conforming amendments(1)The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 149.(2)Section 322(h)(3) of title 23, United States Code, is amended by striking and the congestion mitigation and air quality improvement program under section 149.(3)Section 505(a)(3) of title 23, United States Code, is amended by striking 149,. 225.National goals and performance measuresSection 150 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1), by striking all public roads and inserting all roads on the Interstate System; and(B)in paragraph (3), by striking National Highway System and inserting Interstate System; (2)in subsection (c)—(A)in paragraph (3)(A)(ii), by striking subclauses (II) through (V) and inserting the following:(II)the condition of bridges on the Interstate System; and(III)the performance of the Interstate System;;(B)by striking paragraph (5); and(C)by redesignating paragraph (6) as paragraph (5); (3)in subsection (d)(1), by striking (5), and (6) and inserting and (5); and(4)in subsection (e), by striking National Highway System each place it appears and inserting Interstate System.226.National electric vehicle charging and hydrogen, propane, and natural gas fueling corridorsSection 151(a) of title 23, United States Code, is amended by striking major national highways and inserting the Interstate System.227.Hazard elimination program(a)In generalSection 152 of title 23, United States Code, is repealed. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 152. 228.National scenic byways programSection 162(a)(2) of title 23, United States Code, is amended by inserting , subject to the condition that the road is a road on the Interstate System before the period at the end.229.National highway freight programSection 167 of title 23, United States Code, is amended—(1)in subsection (d)(2)—(A)in subparagraph (A), by striking subparagraph (E) and inserting subparagraphs (E) and (F); and(B)by adding at the end the following:(F)RequirementIn redesignating the primary highway freight system under subparagraph (A), the Administrator shall ensure that all roads on the primary highway freight system are roads on the Interstate System.;(2)in subsection (e)(1), in the matter preceding subparagraph (A)—(A)by striking a public road and inserting a road on the Interstate System; and(B)by striking the public road and inserting the road;(3)in subsection (f), by striking public road each place it appears and inserting road on the Interstate System;(4)in subsection (i)—(A)by striking section 104(b)(5) each place it appears and inserting section 104(b)(4);(B)in paragraph (5)—(i)by striking subparagraph (B);(ii)by redesignating subparagraph (C) as subparagraph (B); and(iii)in subparagraph (C) (as so redesignated)—(I)by striking clauses (vi), (xi), (xiv), (xviii), (xxii), and (xxiii); and(II)by redesignating clauses (vii) through (x), (xii) and (xiii), (xv) through (xvii), and (xix) through (xxi) as clauses (vi) through (xvii), respectively;(C)in paragraph (6)—(i)in the matter preceding subparagraph (A), by striking for and all that follows through the necessary costs in subparagraph (B) in the matter preceding clause (i) and inserting for the necessary costs; and(ii)by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and indenting appropriately; and(D)in paragraph (7), by striking sections 134 and 135 and inserting section 135; (5)in subsection (k)(1)(A)(ii), by striking ports-of and inserting ports of; and(6)by striking subsection (l).230.Recreational trails program(a)In generalSection 206 of title 23, United States Code, is repealed.(b)Conforming amendments(1)Section 325 of title 23, United States Code, is amended—(A)by striking subsection (d); and(B)by redesignating subsection (e) as subsection (d). (2)The analysis for chapter 2 of title 23, United States Code, is amended by striking the item relating to section 206. 231.Bicycle transportation and pedestrian walkways(a)In generalSection 217 of title 23, United States Code, is repealed. (b)Conforming amendments(1)Section 1524(a) of MAP–21 (23 U.S.C. 206 note; Public Law 112–141) is amended by striking sections 162, 206, 213, and 217 and inserting section 162.(2)The analysis for chapter 2 of title 23, United States Code, is amended by striking the item relating to section 217. 232.Alaska highway(a)In generalSection 218 of title 23, United States Code, is repealed.(b)Clerical amendmentThe analysis for chapter 2 of title 23, United States Code, is amended by striking the item relating to section 218. 233.Conforming amendments(a)Control of outdoor advertisingSection 131(t) of title 23, United States Code, is amended by striking , and any highway which is not on such system but which is on the National Highway System.(b)Elimination of Mass Transit Account(1)Section 102(b) of title 23, United States Code, is amended in the first sentence by striking (other than the Mass Transit Account).(2)Section 118(a) of title 23, United States Code, is amended by striking (other than the Mass Transit Account).(3)Section 156(a) of title 23, United States Code, is amended by striking (other than the Mass Transit Account).(4)Section 321 of title 23, United States Code, is amended by striking (other than the Mass Transit Account).(5)Section 323(b)(1) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by striking (other than the Mass Transit Account).(6)Section 521(b)(10) of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(7)Section 6308 of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(8)Section 31104(g) of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(9)Section 31110(d) of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(10)Section 31138(d)(5) of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(11)Section 31139(g)(5) of title 49, United States Code, is amended by striking (other than the Mass Transit Account).(c)National Highway System repealSection 111(d)(1) of title 23, United States Code, is amended in the first sentence by striking the National Highway System and inserting the Interstate System. IIIHighway Trust Fund and related taxesAHighway Trust Fund authority301.Extension of Highway Trust Fund expenditure authority(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended—(1)by striking October 1, 2021 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2026, and(2)by striking Continuing Appropriations Act, 2021 and Other Extensions Act in subsections (c)(1) and (e)(3) and inserting Transportation Empowerment Act.(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended—(1)by striking Continuing Appropriations Act, 2021 and Other Extensions Act each place it appears in subsection (b)(2) and inserting Transportation Empowerment Act, and(2)by striking October 1, 2021 in subsection (d)(2) and inserting October 1, 2026.(c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking October 1, 2021 and inserting October 1, 2026. 302.Termination of Mass Transit AccountSection 9503(e) of the Internal Revenue Code of 1986 is amended—(1)in the first sentence of paragraph (2), by inserting , and before October 1, 2021 after March 31, 1983, and(2)by adding at the end the following: (6)Transfer to Highway AccountOn the date on which Director of the Office of Management and Budget submits the certification under section 105(c) of the Transportation Empowerment Act, the Secretary shall transfer all amounts in the Mass Transit Account to the Highway Account..303.Transfer of unused COVID–19 appropriations to the Highway Trust Fund(a)Economic injury disaster loan subsidy(1)RescissionOf the unobligated balances from amounts made available under the heading Small Business Administration—Disaster Loans Program Account in title II of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), $13,500,000,000 are hereby transferred to the Highway Trust Fund.(2)DesignationThe amount transferred pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.(b)Targeted EIDL advance(1)Of the unobligated balances from amounts made available under the heading Small Business Administration—Targeted EIDL Advance in section 323(d)(1)(D) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $17,578,000,000 are hereby transferred to the Highway Trust Fund.(2)The unobligated balances from amounts made available in section 5002(b) of the American Rescue Plan Act of 2021 (Public Law 117–2) are hereby transferred to the Highway Trust Fund.(c)Economic stabilization programOf the unobligated balances from amounts made available in section 4027(a) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9601), $1,366,100,000 are hereby transferred to the Highway Trust Fund.(d)Business loans program account(1)Of the unobligated balances from amounts made available under the heading Small Business Administration—Business Loans Program Account, CARES Act in section 1107(a)(1) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by section 101(a)(2) of division A of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and in section 323(d)(1)(A) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) for carrying out paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), $4,684,000,000 are hereby transferred to the Highway Trust Fund.(2)Of the unobligated balances from amounts made available under the heading Small Business Administration—Business Loans Program Account in section 323(d)(1)(F) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $992,000,000 are hereby transferred to the Highway Trust Fund.(e)Pandemic relief for aviation workers, Coronavirus Aid, Relief, and Economic Security Act (CARES Act)Of the unobligated balances from amounts made available in section 4120 of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9080), $3,000,000,000 are hereby transferred to the Highway Trust Fund.(f)Education stabilization fund(1)RescissionOf the unobligated balances from amounts made available under the heading Education Stabilization Fund in title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and in title III of division M of the Consolidated Appropriations Act, 2021 (Public Law 116–260) that were reserved for the Higher Education Emergency Relief Fund by sections 18004(a)(1) and 18004(a)(2) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and sections 314(a)(1), 314(a)(2), and 314(a)(4) of division M of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $353,400,000 are hereby transferred to the Highway Trust Fund.(2)DesignationThe amount transferred pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.(g)Small business administration, salaries and expenses(1)RescissionOf the unobligated balances from amounts made available under the heading Small Business Administration—Salaries and Expenses in section 1107(a)(2) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), in title II of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and in section 323(d)(1)(C) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), $175,000,000 are hereby transferred to the Highway Trust Fund.(2)DesignationThe amount transferred pursuant to paragraph (1) that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is designated by the Congress as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.(h)Pandemic relief for aviation workersOf the unobligated balances from amounts made available in section 411 of subtitle A of title IV of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9101), $200,000,000 are hereby transferred to the Highway Trust Fund.(i)Conforming amendmentSection 9503(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (11) as paragraph (12) and by inserting after paragraph (10) the following new paragraph:(11)Transfer of unused COVID–19 appropriationsThere is hereby transferred to the Highway Trust Fund the amounts described in subsections (a) through (h) of section 303 of the Transportation Empowerment Act..304.Termination of employee retention credit for employers subject to closure due to COVID–19(a)Termination of credit(1)In generalSection 3134 of the Internal Revenue Code of 1986 is amended—(A)in subsection (c)(5)—(i)in subparagraph (A), by adding and at the end,(ii)in subparagraph (B), by striking , and at the end and inserting a period, and(iii)by striking subparagraph (C), and(B)in subsection (n), by striking January 1, 2022 and inserting October 1, 2021 (or, in the case of wages paid by an eligible employer which is a recovery startup business, January 1, 2022).(2)Effective dateThe amendments made by this subsection shall apply to calendar quarters beginning after September 30, 2021.(b)Transfers of savings to the highway trust fundSection 9503(f) of the Internal Revenue Code of 1986, as amended by section 303(i), is further amended by redesignating paragraph (12) as paragraph (13) and by inserting after paragraph (11) the following new paragraph:(12)Savings from termination of employee retention credit for employers subject to closure due to COVID–19There are hereby appropriated to the Highway Trust Fund amounts equivalent to savings achieved as a result of the amendments made by section 304 of the Transportation Empowerment Act, as estimated by the Secretary..305.Transfer of unused Coronavirus State and Local Fiscal Recovery Funds to the Highway Trust Fund(a)Transfer of funds(1)In generalOf the unobligated balances of the amounts appropriated under sections 602(a) and 603(a) of the Social Security Act (42 U.S.C. 802(a), 803(a)) as of the date of enactment of this Act, $70,000,000,000 are hereby transferred to the Highway Trust Fund.(2)ApportionmentIn carrying out paragraph (1), the Secretary of the Treasury shall transfer the funds specified in such paragraph from the unobligated balances of the amounts appropriated under sections 602(a)(1) and 603(a) of such Act in equal proportion to the greatest extent practicable.(b)Conforming amendments(1)Coronavirus state fiscal recovery fundSection 602(b)(4) of the Social Security Act (42 U.S.C. 802(b)(4)) is amended to read as follows:(4)Adjustment authorityThe amounts otherwise determined for allocation and payment under paragraphs (1), (2), and (3)—(A)shall be adjusted by the Secretary on a pro rata basis to the extent necessary to carry out the transfer of funds required under section 305(a) of the Transportation Empowerment Act; and(B)may be adjusted by the Secretary on a pro rata basis to the extent necessary to ensure that all available funds are allocated to States, territories, and Tribal governments in accordance with the requirements specified in each such paragraph (as applicable)..(2)Coronavirus local fiscal recovery fundSection 603(b)(5) of the Social Security Act (42 U.S.C. 803(b)(5)) is amended to read as follows:(5)Adjustment authorityThe amounts otherwise determined for allocation and payment under paragraphs (1), (2), and (3)—(A)shall be adjusted by the Secretary on a pro rata basis to the extent necessary to carry out the transfer of funds required under section 305(a) of the Transportation Empowerment Act; and (B)may be adjusted by the Secretary on a pro rata basis to the extent necessary to ensure that all available funds are distributed to metropolitan cities, counties, and States in accordance with the requirements specified in each paragraph (as applicable) and the certification requirement specified in subsection (d). .(c)Conforming amendmentSection 9503(f) of the Internal Revenue Code of 1986, as amended by section 304(b), is further amended by redesignating paragraph (13) as paragraph (14) and by inserting after paragraph (12) the following new paragraph:(13)Transfer of unused COVID–19 appropriationsThere is hereby transferred to the Highway Trust Fund the amounts described in section 305(a) of the Transportation Empowerment Act..BHighway related taxes311.Reduction in taxes on gasoline, diesel fuel, kerosene, and special fuels funding Highway Trust Fund(a)Reduction in tax rate(1)In generalSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended—(A)in clause (i), by striking 18.3 cents and inserting 7 cents, and(B)in clause (iii), by striking 24.3 cents and inserting 8.3 cents.(2)Conforming amendments(A)Section 4081(a)(2)(D) of such Code is amended—(i)by striking 19.7 cents and inserting 6.7 cents, and(ii)by striking 24.3 cents and inserting 8.3 cents.(B)Section 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and inserting 2.5 cents.(b)Additional conforming amendments(1)Section 4041(a)(1)(C)(iii)(I) of the Internal Revenue Code of 1986 is amended by striking 7.3 cents per gallon (4.3 cents per gallon after and inserting 1.5 cents per gallon (zero cents per gallon after.(2)Section 4041(a)(2)(B)(ii) of such Code is amended by striking 18.3 cents and inserting 7 cents.(3)Clauses (iii) and (iv) of section 4041(a)(2)(B) of such Code are each amended by striking 24.3 cents and inserting 8.3 cents.(4)Section 4041(a)(3)(A) of such Code is amended by striking 18.3 cents and inserting 7 cents.(5)Section 4041(m)(1) of such Code is amended—(A)in subparagraph (A)(i), by striking 9.15 cents and inserting 3.1 cents, (B)in subparagraph (A)(ii), by striking 11.3 cents and inserting 3.9 cents, and(C)in subparagraph (B), by striking all after 2022 and inserting , zero cents per gallon..(6)Section 4081(d)(1) of such Code is amended by striking 4.3 cents per gallon and inserting zero cents per gallon. (c)Floor stock refunds(1)In generalIf—(A)before the applicable date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any liquid, and(B)on such date such liquid is held by a dealer and has not been used and is intended for sale,there shall be credited or refunded (without interest) to the person who paid such tax (in this subsection referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the amount of such tax which would be imposed on such liquid had the taxable event occurred on such date.(2)Time for filing claimsNo credit or refund shall be allowed or made under this subsection unless—(A)claim therefor is filed with the Secretary of the Treasury before the date that is 6 months after the applicable date, and(B)in any case where liquid is held by a dealer (other than the taxpayer) on the applicable date—(i)the dealer submits a request for refund or credit to the taxpayer before the date that is 3 months after the applicable date, and(ii)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund.(3)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this subsection with respect to any liquid in retail stocks held at the place where intended to be sold at retail.(4)DefinitionsFor purposes of this subsection—(A)Applicable dateThe term applicable date means the first day of the first calendar quarter beginning after the date of the enactment of this Act.(B)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code; except that the term dealer includes a producer.(5)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 and sections 6206 and 6675 of such Code shall apply for purposes of this subsection.(d)Effective dates(1)In generalExcept as provided in paragraphs (2), the amendments made by this section shall apply to fuel removed on or after the first day of the first calendar quarter beginning after the date of the enactment of this Act.(2)Certain conforming amendmentsThe amendments made by paragraphs (1), (2), (3), (4), and (5) of subsection (b) shall apply to fuel sold or used after the first day of the first calendar quarter beginning after the date of the enactment of this Act.312.Extension of highway-related taxes(a)In general(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2022 and inserting September 30, 2027:(A)Section 4041(a)(1)(C)(iii)(I).(B)Section 4041(m)(1)(B).(C)Section 4081(d)(1).(2)Each of the following provisions of such Code is amended by striking October 1, 2022 and inserting October 1, 2027:(A)Section 4041(m)(1)(A).(B)Section 4051(c).(C)Section 4071(d).(D)Section 4081(d)(3).(b)Extension of tax, etc., on use of certain heavy vehiclesEach of the following provisions of the Internal Revenue Code of 1986 is amended by striking 2023 each place it appears and inserting 2028:(1)Section 4481(f).(2)Subsections (c)(4) and (d) of section 4482.(c)Floor stocks refundsSection 6412(a)(1) of the Internal Revenue Code of 1986 is amended—(1)by striking October 1, 2022 each place it appears and inserting October 1, 2027,(2)by striking March 31, 2023 each place it appears and inserting March 31, 2027, and(3)by striking January 1, 2023 and inserting January 1, 2028.(d)Extension of certain exemptions(1)Section 4221(a) of the Internal Revenue Code of 1986 is amended by striking October 1, 2022 and inserting October 1, 2027.(2)Section 4483(i) of such Code is amended by striking October 1, 2023 and inserting October 1, 2028.(e)Extension of transfers of certain taxes(1)In generalSection 9503 of the Internal Revenue Code of 1986 is amended—(A)in subsection (b)—(i)by striking October 1, 2022 each place it appears in paragraphs (1) and (2) and inserting October 1, 2027,(ii)by striking October 1, 2022 in the heading of paragraph (2) and inserting October 1, 2027,(iii)by striking September 30, 2022 in paragraph (2) and inserting September 30, 2027, and(iv)by striking July 1, 2023 in paragraph (2) and inserting July 1, 2027, and(B)in subsection (c)(2), by striking July 1, 2023 and inserting July 1, 2028.(2)Small-engine fuel tax transfersParagraph (4)(A) of section 9503(c) of such Code is amended by striking October 1, 2022 and inserting October 1, 2027.(f)Termination of motorboat fuel tax transfers(1)In generalParagraph (3)(A)(i) of section 9503(c) of such Code is amended by striking October 1, 2022 and inserting October 1, 2021.(2)Conforming amendments to land and water conservation fundSection 200310 of title 54, United States Code, is amended—(A)by striking October 1, 2023 each place it appears and inserting October 1, 2022; and(B)by striking October 1, 2022 and inserting October 1, 2021.(g)Effective dateThe amendments made by this section shall take effect on October 1, 2021. 